Case 2:17-cv-04261-KM-JBC Document 74 Filed 10/29/18 Page 1 of 10 PageID: 1474




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

 DVL, INC. AND DVL KEARNY                           :
 HOLDINGS, LLC                                      :
             Plaintiffs/Counterclaim                :
             Defendants                             :
       v.                                           :   Civil Action No. 2:17-cv-04261 (KM) JBC)
                                                    :
 CONGOLEUM CORPORATION and BATH                     :
 IRON WORKS CORPORATION,                            :
          Defendants/Counterclaim                   :   PLAINTIFFS’ RESPONSE TO
          Plaintiffs                                :   COUNTERCLAIM OF DEFENDANT
                                                    :   CONGOLEUM CORPORATION
                                                    :
                                                    :
                                                    :


        Plaintiffs, DVL, Inc. (“DVLI”) and DVL Kearny Holdings, LLC (“DVLK”) (together

“Plaintiffs” or “DVL”), by and through their attorneys, Zarwin Baum DeVito Kaplan Schaer &

Toddy P.C., hereby respond to the Counterclaim of defendant, Congoleum Corporation

(“Congoleum”), asserted in Congoleum’s Answer to Plaintiffs’ Amended Complaint, and state

as follows:

                                        JURISDICTION

        1.       The allegations contained in this Paragraph constitute legal conclusions to

  which no response is required, and Plaintiffs therefore neither admit nor deny same.

                                            PARTIES

        2.     Plaintiffs are without knowledge or information sufficient to admit or deny the

 allegations of this Paragraph , and therefore deny same.

        3.       Admitted.
Case 2:17-cv-04261-KM-JBC Document 74 Filed 10/29/18 Page 2 of 10 PageID: 1475



                                         INTRODUCTION

           4.      Admitted.

           5.      The allegations contained in Paragraph 1 constitute legal conclusions to

    which no response is required, and Plaintiffs therefore neither admit nor deny same.

           6.      Denied.

           7.      The allegations contained in this Paragraph constitute legal conclusions to

    which no response is required, and Plaintiffs therefore neither admit nor deny same.

                                    FACTUAL BACKGROUND

           8.      Admitted.

           9.      Plaintiffs are without knowledge or information sufficient to admit or deny

the allegations of this Paragraph , and therefore deny same.

           10.     Denied.

           11.     Denied.

           12.     Denied.

           13.     Denied.

           14.     Denied.

           15.     Denied.
           16.     Denied.

           17.     Denied.

           18.     Denied.

           19.     Denied.

           20.     Denied.

 



                                                   2
Case 2:17-cv-04261-KM-JBC Document 74 Filed 10/29/18 Page 3 of 10 PageID: 1476



           21.       The allegations contained in this Paragraph constitute legal conclusions

to which no response is required, and Plaintiffs therefore neither admit nor deny same.

                                                COUNT I

                 DECLARATORY JUDGMENT PURSUANT TO CERCLA § 113(g)(2)

           22.    Plaintiffs repeat the responses of the preceding Paragraphs as if fully restated

at length herein.
           23.    The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.

           24.    The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.

          WHEREFORE, Plaintiffs demand:

          a)      Dismissal of Congoleum’s Counterclaim with prejudice;

          b)      Reimbursement of all litigation costs and fees, including reasonable attorneys’

                  fees; and

          c)      Such other relief as the Court may deem just and appropriate.

                                                COUNT II

                          CONTRIBUTION PURSUANT TO CERCLA § 113

            25.   Plaintiffs repeat the responses of the preceding Paragraphs as if fully restated at

    length herein.


            26.      The allegations contained in this Paragraph constitute legal conclusions to

    which no response is required, and Plaintiffs therefore neither admit nor deny same.

            27.      The allegations contained in this Paragraph constitute legal conclusions to

    which no response is required, and Plaintiffs therefore neither admit nor deny same.



                                                     3
Case 2:17-cv-04261-KM-JBC Document 74 Filed 10/29/18 Page 4 of 10 PageID: 1477



            28.     The allegations contained in this Paragraph constitute legal conclusions to

    which no response is required, and Plaintiffs therefore neither admit nor deny same.

            29.     Denied.

            30.     The allegations contained in this Paragraph constitute legal conclusions

    to which no response is required, and Plaintiffs therefore neither admit nor deny same.

            31.     The allegations contained in this Paragraph constitute legal conclusions

    to which no response is required, and Plaintiffs therefore neither admit nor deny same.

            32.     The allegations contained in this Paragraph constitute legal conclusions

    to which no response is required, and Plaintiffs therefore neither admit nor deny same.

            33.     The allegations contained in this Paragraph constitute legal conclusions

    to which no response is required, and Plaintiffs therefore neither admit nor deny same.

          WHEREFORE, Plaintiffs demand:

          a)      Dismissal of Congoleum’s Counterclaim with prejudice;

          b)      Reimbursement of all litigation costs and fees, including reasonable attorneys’

                  fees; and

          c)      Such other relief as the Court may deem just and appropriate.

                                               COUNT III

                          CONTRIBUTION PURSUANT TO THE
                     NEW JERSEY SPILL COMPENSATION & CONTROL
                                        ACT

          34.       Plaintiffs repeat the responses of the preceding Paragraphs as if fully restated

at length herein.

          35.       The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.



                                                     4
Case 2:17-cv-04261-KM-JBC Document 74 Filed 10/29/18 Page 5 of 10 PageID: 1478



        36.      The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.

        37.      Denied.

        38.      The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.

        39.      The allegations contained in this Paragraph constitute legal conclusions to which

no response is required, and Plaintiffs therefore neither admit nor deny same. To the extent the

allegations are factual in nature, they are denied.

        40.      The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.

        41.      The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.

        42.      The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.

       WHEREFORE, Plaintiffs demand:

       a)      Dismissal of Congoleum’s Counterclaim with prejudice;

       b)      Reimbursement of all litigation costs and fees, including reasonable attorneys’

               fees; and

       c)      Such other relief as the Court may deem just and appropriate.




                                                      5
Case 2:17-cv-04261-KM-JBC Document 74 Filed 10/29/18 Page 6 of 10 PageID: 1479



                                               COUNT IV

                                           CONTRIBUTION

          43.       Plaintiffs repeat the responses of the preceding Paragraphs as if fully restated

at length herein.

          44.       The allegations contained in this Paragraph constitute legal conclusions to

which no response is required, and Plaintiffs therefore neither admit nor deny same.

         WHEREFORE, Plaintiffs demand:

         a)      Dismissal of Congoleum’s Counterclaim with prejudice;

         b)      Reimbursement of all litigation costs and fees, including reasonable attorneys’

                 fees; and

         c)      Such other relief as the Court may deem just and appropriate.


                                     AFFIRMATIVE DEFENSES

                                   FIRST AFFIRMATIVE DEFENSE

                                       (Failure to State a Claim)

           Congoleum’s Counterclaim fails to state claims upon which relief may be granted and

    therefore should be dismissed.

                                SECOND AFFIRMATIVE DEFENSE

                                        (Compliance with Law)

           Plaintiffs complied with all applicable rules and regulations.

                                 THIRD AFFIRMATIVE DEFENSE

                                         (Frivolous Litigation)

           Congoleum’s Counterclaim is frivolous and is filed merely to harass Plaintiffs and

    seek financial gain from a “deep pockets” party.



                                                     6
Case 2:17-cv-04261-KM-JBC Document 74 Filed 10/29/18 Page 7 of 10 PageID: 1480



                              FOURTH AFFIRMATIVE DEFENSE

                                  (Improperly Named Defendant)

           Plaintiffs are not proper defendants in any action alleging violation of the laws

    referenced in the Counterclaim and, therefore, the Counterclaim in this action must be

    dismissed.

                                FIFTH AFFIRMATIVE DEFENSE

                                           (Unclean Hands)

           Congoleum’s claims for relief are barred by the Doctrine of Unclean Hands.

                                SIXTH AFFIRMATIVE DEFENSE

                                   (Failure to Mitigate Damages)

           Congoleum’s claims are barred by reason of its failure to reasonably mitigate its

     damages.
                               SEVENTH AFFIRMATIVE DEFENSE

                                      (Assumption of the Risk)

           Congoleum assumed the risks inherent in the activities engaged in by Congoleum and,

    therefore, the Counterclaim in this action must be dismissed.

                               EIGHTH AFFIRMATIVE DEFENSE

                                        (Comparative Fault)

           All rights which Congoleum herein may have had with respect to the subject matter of

    this litigation were waived by its own acts and wrongful conduct.




                                                   7
Case 2:17-cv-04261-KM-JBC Document 74 Filed 10/29/18 Page 8 of 10 PageID: 1481



                                NINTH AFFIRMATIVE DEFENSE

                                       (Malicious Prosecution)

           Congoleum has intentionally, willfully and maliciously instituted the within action for

    purposes of coercing and compelling some settlement to which Congoleum is not entitled to

    and, therefore, the Counterclaim in this action should be dismissed.

                                TENTH AFFIRMATIVE DEFENSE

                                       (Statute of Limitations)

           Congoleum’s claims are barred by applicable statutes of limitations, statutes of repose,

    or other applicable limitations.

                             ELEVENTH AFFIRMATIVE DEFENSE

                                               (Laches)

           Congoleum’s claims are barred by the doctrine of laches.
 

                               TWELFTH AFFIRMATIVE DEFENSE

                                             (Bad Faith)

           Congoleum’s claims have been instituted in bad faith and solely for the purpose of

    seeking an unfair and unsubstantiated settlement.

                            THIRTEENTH AFFIRMATIVE DEFENSE

                                              (Estoppel)

           Congoleum should be estopped from bringing the above-captioned matter due to

    Congoleum’s own prior wrongful, negligent and inappropriate acts and conduct with regard to

    the subject matter and, therefore, the Counterclaim in this action should be dismissed.




                                                   8
Case 2:17-cv-04261-KM-JBC Document 74 Filed 10/29/18 Page 9 of 10 PageID: 1482



                           FOURTEENTH AFFIRMATIVE DEFENSE

                                            (Other Defenses)

           Plaintiffs reserve the right to interpose such other separate defenses as continuing

    investigation discovery may indicate.

                                                Respectfully submitted,

                                                ZARWIN BAUM DeVITO KAPLAN
                                                SCHAER & TODDY P.C.

                                        By:     /s/ Eitan D. Blanc_______________
                                                Anthony R. Twardowski, Esquire
                                                Eitan D. Blanc, Esquire
                                                Zarwin Baum DeVito Kaplan Schaer Toddy, P.C.
                                                1818 Market Street, 13th Floor
                                                Philadelphia, PA 19103
                                                Phone: (215) 569-2800
                                                Fax: (215) 569-1606
                                                Attorneys for Plaintiffs, DVL, Inc. and DVL
                                                Kearny Holdings, LLC

Dated: October 29, 2018 




                                                   9
Case 2:17-cv-04261-KM-JBC Document 74 Filed 10/29/18 Page 10 of 10 PageID: 1483




                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY

  DVL, INC. AND DVL KEARNY                                :
  HOLDINGS, LLC                                           :     Civil Action No. 2:17-cv-04261 (KM) JBC)
              Plaintiffs/Counterclaim Defendants          :
         v.                                               :
  CONGOLEUM CORPORATION and BATH                          :
  IRON WORKS CORPORATION                                  :     CERTIFICATE OF SERVICE
              Defendants/Counterclaim                     :
              Plaintiffs                                  :
                                                          :
                                                          :


         I, Eitan D. Blanc, Esquire, do hereby certify that on the date set forth below, I did cause to be

 served upon counsel listed below, a true and correct copy of Plaintiffs’ Response to Counterclaim of

 Defendant Congoleum Corporation with corrected caption by ECF and electronic mail, as follows:

  Camille V. Otero, Esquire                              George C. Jones, Esquire
  Kevin W. Weber, Esquire                                Thomas R. Curtain, Esquire
  David J. Miller, Esquire                               McElroy, Deutsch, Mulvaney & Carpenter, LLP
  Gibbons P.C.                                           1300 Mt. Kemble Avenue
  One Gateway Center                                     P.O. Box 2017
  Newark, NJ 07102                                       Morristown, New Jersey 07962
  Attorneys for Congoleum Corporation                         and
                                                         Wade Thompson, Esquire
                                                         Sarah Futernick, Esquire
                                                         Catherine Steege, Esquire
                                                         John VanDeventer, Esquire
                                                         Michael Doornweerd, Esquire
                                                         Jenner & Block, LLP
                                                         353 N. Clark Street
                                                         Chicago, IL 60654
                                                         Attorneys for Bath Iron Works Corporation


                                                   ZARWIN, BAUM, DeVITO, KAPLAN,
                                                   SCHAER & TODDY, P.C.

                                                   BY:        /s/ Eitan D. Blanc
                                                              EITAN D. BLANC, ESQUIRE
                                                              Attorney I.D. No. 023462007
                                                              1818 Market Street, 13th Floor
                                                              Philadelphia, PA 19103
                                                              215-569-2800 – Phone
                                                              215-569-1606 – Fax
                                                              Attorney for Plaintiffs
 Dated: October 29, 2018                                      DVL, Inc. and DVL Kearny Holdings, LLC
